Case 1:18-cv-01990-EGS Document 12 Filed 10/10/19 Page 1 of 2

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA

 

CAMEROONIAN COUNCIL OF )
TRANSITION et al )
Plaintiffs, ) Civil Action No.
v. ) 18-1990 (EGS)
REPUBLIC OF CAMEROON et al )
Defendants, )
)

 

Date : October 6, 2019

STATUS REPORT UPDATING THE COURT ON PLAINTIFFS' EFFORTS TO FIND
AN ATTORNEY

Dear Honorable Judge Emmet G. Sullivan:

This letter is to provide you with an update of the plaintiffs’ efforts to find an attorney as you
further recommended this in your Minute Order entered and filed on 08/20/2019.

I like to inform the Honorable Judge Emmet G. Sullivan that Attorney Charity Chidinma
Emeronye Swift promised to file the appearance of her Law firm Swift and Swift PLLC in this
case within the next two weeks under the terms of the representation contract we agreed upon.

With kindest regards, I am

Sincerely yours,

Aus Save

Seme Ndzana

ee
Case 1:18-cv-01990-EGS Document 12 Filed 10/10/19 Page 2 of 2

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States
policy permits attorneys of record and parties in a case (including pro se litigants) to
receive one free electronic copy of all documents filed electronically, if receipt is required
by law or directed by the filer. PACER access fees apply to all other users. To avoid later
charges, download a copy of each document during this first viewing. However, if the
referenced document is a transcript, the free copy and 30 page limit do not apply.

U.S. District Court
District of Columbia

Notice of Electronic Filing

The following transaction was entered on 8/20/2019 at 2:29 PM and filed on 8/20/2019

Case Name: CAMEROONIAN COUNCIL OF TRANSITION et al v. REPUBLIC OF CAMEROOD

al
Case Number: 1:18-cv-01990-EGS
Filer:
Document

No document attached
Number:
Docket Text:

MINUTE ORDER. In view of the [11] Status Report, Plaintiffs are directed to file
another status report by no later than October 6, 2019, updating the Court on their
efforts to find an attorney. Signed by Judge Emmet G. Sullivan on 8/20/2019.
(Icegs3) .

1:18-cv-01990-EGS Notice has been electronically mailed to:
1:18-cv-01990-EGS Notice will be delivered by other means to::
PATRICE NOUMA

1301 Wall Street West

Lyndhurst, NJ 07071

SEME NDZANA

510 Primus Ct
Frederick, MD 21703
